DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 03/23/2020.  See paragraph [0109] for betting from watcher of a game and paragraph [0058] for watcher providing items to a player.  Similar support can be found in the parent application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant should indicate the feature of a spectator gifting an item to a player of a game.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern et al. (US Pub. No. 2014/0004951 A1 hereinafter referred to as Kern).
As per claim 2 and 7-8, Kern teaches a non-transitory computer-readable recording medium, system, and method including a game program executed in a first computer, the first computer including an input and being communicatively connected to a plurality of second computers, the plurality of second computers being associated with second users, the game program causing the first computer to perform 
As per claim 3, Kern teaches a medium the operations further comprising: enabling the second users to watch a progress of the game in which the first user participates (paragraph [0014]).
As per claim 4, Kern teaches a medium wherein the object which is presented to the first user provides an advantage in the progress of the game (paragraphs [0034]-[0035] spectators can influence the environment including providing an item, see weapon, as well as unlocking features or providing help, such as health or experience, in order to benefit a player).
As per claim 6, Kern teaches a medium the operations further comprising: enabling the first user which participates in the game to chat with the second users which are not participating in the game (paragraph [0039] see at least message “thank you” from active player and paragraph [0034] see sending message from spectator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. (US Pub. No. 2014/0004951 A1 hereinafter referred to as Kern) in view of Pierce et al. (US Pub. No. 2017/0106290 A1 hereinafter referred to as Pierce).
As per claim 5, Kern does not teach a medium wherein the operations further comprising: enabling the second users to bet virtual currency on a winner of the game, the virtual currency being exchangeable for an item useable in the game.  However, Pearce teaches a gaming system comprising streaming gameplay to spectators (paragraphs [0003], [0030], [0055], and [0083]) wherein spectators can wager on a game match (paragraphs [0030], [0055], and [0119]) in order to win prizes such as virtual .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Denham et al. (US Pub. No. 2015/0087406 A1) teaches a gaming system comprising a spectator feature and the ability for players and/or spectators to wager upon a game.
Michot et al. (US Pub. No. 2017/0282075 A1) teaches a game wherein viewers can vote to award gifts to players.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/11/2021